Citation Nr: 1610571	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  14-04 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to an evaluation in excess of 10 percent for post traumatic headaches. 


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1974 to September 1977.  These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2010 and April 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran submitted additional evidence with a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system. 

Based upon a stated by Dr. HS, the AOJ should seek clarification as to whether there is an intent to file a claim for individual unemployability.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In November 2014, the Veteran expressed disagreement with the April 2014 denial of service connection for depression.  No Statement of the Case (SOC) has been issued regarding this claim; accordingly, an SOC must be sent to the Veteran on this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

In July 2010, the Veteran was last afforded a VA examination to determine the severity of his post traumatic headaches.  During the VA examination, the Veteran indicated that he had prostrating headache pain three times per year.  In September 2015, the Veteran underwent a private examination by Dr. H.S.  At the examination the Veteran, was diagnosed with migraines and post traumatic headaches.  The Veteran reported that he had characteristic prostrating attacks of migraine headache pain more than once per month.  Therefore, a remand is necessary to afford the Veteran with a VA examination to determine the current severity of his post traumatic headaches.  Additionally, clarification is necessary to determine which symptoms are attributable to the Veteran's service-connected post traumatic headaches and to his non-service-connected migraines. 

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should take all indicated action in order furnish the Veteran and his representative an SOC concerning his claim for entitlement to service connection for a psychiatric disorder.  The Veteran should be advised that he still needs to file a timely Substantive Appeal in response to the SOC to perfect an appeal concerning this claim to the Board.  38 C.F.R. §§ 20.200, 20.302(b).  The Veteran also should be advised of the time limit for perfecting the appeal.  Only if he perfects an appeal of this additional claim should it be returned to the Board for further consideration.

2.  Advise the Veteran that it is ultimately the Veteran's responsibility to obtain (from his prior employer) and submit (to VA) his employment records, particularly those relating to loss time or sick leave as well as those relating to the facts and circumstances of separation, termination or retirement, and that he should submit evidence documenting marginal employment, if any, (past or prospective) relating to jobs secured and followed that resulted in earned annual income that does (or did) not exceed the poverty threshold for one person.

3.  Schedule the Veteran for an appropriate VA examination to determine the severity of his post traumatic headaches.  The VA examiner must indicate which symptoms are attributable to the Veteran's service-connected post traumatic headaches and which symptoms are attributable to the Veteran's non-service-connected migraines.  A complete rationale must be provided for any opinions expressed.  

4.  After the above actions have been completed, readjudicate the Veteran's claims.  If any of the claims remain denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




